Stacy, C. J.,
after stating tbe case: Tbe case is controlled by tbe decision in S. v. Bell, 205 N. C., 225, 171 S. E., 50. There was error in withholding from tbe jury’s consideration tbe defendant’s plea of former jeopardy or former acquittal. S. v. King, 195 N. C., 621, 143 S. E., 140; S. v. Ellsworth, 131 N. C., 773, 42 S. E., 699.
Tbe decision in Bell’s case, supra, evidently was not called to tbe attention of tbe learned judge who presided at tbe trial.
*278It is not according to tbe usual course and practice of tbe courts tbat one charged witb crime should be tried over and over to secure a conviction, even though in some instances the guilty may thus escape punishment, for it is better that the guilty few escape than the many innocent be annoyed and harassed by repeated prosecutions over the same matter. S. v. Bell, supra, and cases there cited.
New trial.